In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00094-CV
        ______________________________


    CHRISTOPHER CASTLEBERRY, Appellant

                          V.

NEW HAMPSHIRE INSURANCE COMPANY, Appellee




   On Appeal from the 76th Judicial District Court
               Morris County, Texas
              Trial Court No. 24,603




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Christopher Castleberry, acting pro se, has appealed from the dismissal with prejudice of

his case attacking a review of an administrative proceeding involving the scope of his award for a

work-related injury.

I.     Factual and Procedural Background

       Castleberry sustained back injuries on January 20, 2009, which were compensable and for

which he received worker’s compensation benefits.         His prescribed medications were for

depression, chronic pain syndrome, chronic myofascial pain, and for erectile dysfunction. The

insurer, New Hampshire Insurance Company, eventually contested the applicability of these

medications, and the Division of Workers’ Compensation Review Board held that the

compensable injury did not extend to or include these ailments and that Castleberry was therefore

not entitled to reimbursement for those medications. See TEX. LAB. CODE ANN. § 410.251 (West

2006). Castleberry sought a judicial review of those rulings.

       New Hampshire filed a plea to the jurisdiction in the district court on May 31, 2011. In

that plea, it was alleged that because Castleberry had not requested specific relief for the

underlying ruling on depression, chronic pain syndrome, or myofascial pain syndrome, the trial

court had no jurisdiction to consider them. New Hampshire further argued that Castleberry had

exhausted his administrative remedies only as to the ruling denying recovery for erectile

dysfunction. Thus, New Hampshire asked the trial court to “recognize and limit the issues . . . and



                                                2
hold the Plaintiff failed to exhaust his administrative remedies or seek judicial review for any

alleged injuries (other than erectile dysfunction).” The trial court granted the plea and ordered the

entirety of the suit dismissed with prejudice.

       Castleberry appeared pro se both at the trial court and here. His brief states that he appeals

the judgment, which granted a plea to the jurisdiction and dismissal of his case. He states that he

was injured January 20, 2009, by falling from an oil rig truck and sustained a compensable injury,

but in November 2010 New Hampshire ceased paying for some prescription medications. He

requests this Court overturn the trial court’s decision and require New Hampshire to continue to

pay for his medication as prescribed by the “accredited worker’s compensation physician Dr. Tom

Mayer.”

       New Hampshire argues that Castleberry’s brief is inadequate. We conclude the brief

fairly apprises this Court and New Hampshire of Castleberry’s claim that the trial court improperly

granted the company’s plea to the jurisdiction and further urges this Court to “overturn the

decision” and rule that the company should pay for “reimbursements of medications.”

II.    Plea to the Jurisdiction

       New Hampshire labeled its pleading as a plea to the jurisdiction and added the term

“special exceptions.” The relief sought, however, was jurisdictional in nature pursuant to Section

410.302(b) of the Texas Labor Code, which provides:

              (b)    A trial under this subchapter is limited to issues decided by the
       appeals panel and on which judicial review is sought. The pleadings must


                                                 3
       specifically set forth the determinations of the appeals panel by which the party is
       aggrieved.

TEX. LAB. CODE ANN. § 410.302(b) (West 2006). The statute limits the nature of the remedies

that can be considered by the reviewing court and has been consistently analyzed as limiting the

reviewing court’s jurisdiction to consider specific matters only as described by the statute. See

Tex. Builders Ins. Co. v. Molder, 311 S.W.3d 513, 518 (Tex. App.—El Paso 2009, no pet.). Thus,

it was proper for the trial court to limit its consideration to issues specifically set forth by

Castleberry’s appeal. Castleberry’s appeal of the administrative determination only specifically

asserted New Hampshire’s liability for his medication for erectile dysfunction.

       The plea to the jurisdiction asserted that Castleberry had not properly raised issues

concerning the pain medications and, therefore, the trial court had no jurisdiction on those claims;

it was never asserted that the trial court had no jurisdiction for the erectile dysfunction medication.

       This case involves an appeal from a plea to the jurisdiction; unless it is clear from the

pleadings that the court does not have jurisdiction over the controversy, the court should retain the

case. See Peek v. Equip. Serv. Co. of San Antonio, 779 S.W.2d 802, 804 (Tex. 1989). Whether

New Hampshire was liable for Castleberry’s erectile dysfunction medication was specifically pled

and the trial court had jurisdiction to determine that issue. See State Office of Risk Mgmt. v.

Rodriguez, No. 08-10-00278-CV, 2011 WL 3792818, *5 (Tex. App.—El Paso Aug. 26, 2011, pet.

filed). The trial court’s ruling improperly disposed of the entirety of the case, including the matter




                                                  4
that the company had agreed was properly before the court, even though the defendant had not

requested that relief.

        New Hampshire prayed only that the subject matter considered by the trial court should be

limited to the matters specifically raised in Castleberry’s pleading. The dismissal of the entire

case constitutes a final and appealable judgment, but one that is erroneous. We, therefore, must

reverse the judgment concerning New Hampshire’s liability for the erectile dysfunction

medication.

        We affirm that part of the judgment dismissing the claims for depression, chronic pain

syndrome, or myofascial pain syndrome. We reverse the judgment as it pertains to the claim for

medication for erectile dysfunction and remand for further proceedings consistent with this

opinion.




                                             Jack Carter
                                             Justice

Date Submitted:          January 6, 2012
Date Decided:            January 13, 2012




                                                5